                                            Case 2:16-cv-02779-JCM-GWF Document 58 Filed 10/09/18 Page 1 of 3



                                        1 Joel E. Tasca
                                          Nevada Bar No. 14124
                                        2 Russell J. Burke
                                          Nevada Bar No. 12710
                                        3 BALLARD SPAHR LLP
                                          1980 Festival Plaza Drive, Suite 900
                                        4 Las Vegas, Nevada 89135
                                          Telephone: (702) 471-7000
                                        5 Facsimile: (702) 471-7070
                                          tasca@ballardspahr.com
                                        6 burker@ballardspahr.com

                                        7 Attorneys for JPMorgan Chase Bank, N.A.

                                        8                               UNITED STATES DISTRICT COURT

                                        9                                    DISTRICT OF NEVADA

                                       10 JPMORGAN CHASE BANK, N.A.

                                       11                  Plaintiff,                  Case No. 2:16-cv-02779-JCM-GWF
1980 Festival Plaza Drive, Suite 900
     Las Vegas, Nevada 89135




                                       12 vs.                                          STIPULATION AND ORDER TO 1)
                                                                                       DISMISS CLAIMS BETWEEN
        Ballard Spahr LLP


          (702) 471-7000




                                       13 SFR INVESTMENTS POOL 1, LLC, a               JPMORGAN CHASE, N.A., DIAMOND
                                          Nevada limited liability company;            CREEK HOMEOWNERS’
                                       14 MOUNTAIN’S EDGE MASTER                       ASSOCIATION, AND SFR
                                          ASSOCIATION, a Nevada non-profit             INVESTMENTS POOL 1, LLC WITH
                                       15 corporation; and DIAMOND CREEK               PREJUDICE; AND 2) LIFT STAY
                                          HOMEOWNERS’ ASSOCIATION, a                   ENTERED MARCH 22, 2018
                                       16 Nevada non-profit corporation.

                                       17                  Defendants.
                                       18 SFR INVESTMENTS POOL 1, LLC., a
                                          Nevada limited liability company,
                                       19
                                                      Counter-Claimant,
                                       20
                                          vs.
                                       21
                                          JPMORGAN CHASE BANK, N.A.
                                       22
                                                      Counter-Defendant.
                                       23
                                          SFR INVESTMENTS POOL 1, LLC., a
                                       24 Nevada limited liability company,

                                       25                  Cross-Claimant,
                                       26 vs.

                                       27 SIU MING PANG, an individual,

                                       28
                                                           Cross-Defendant.

                                            DMWEST #18141862 v1
                                            Case 2:16-cv-02779-JCM-GWF Document 58 Filed 10/09/18 Page 2 of 3



                                        1          Pursuant to Local Rules LR IA 6-2 and LR 7-1, Plaintiff/Counter-Defendant

                                        2 JPMorgan         Chase   Bank,    N.A.   (“Chase”),   Defendant/Counterclaimant/Cross-

                                        3 Claimant SFR Investments Pool 1, LLC (“SFR”) and Defendant Diamond Creek

                                        4 Homeowners’ Association (“Diamond Creek”) (collectively, the “Parties”), through

                                        5 their respective attorneys, stipulate as follows:

                                        6          1.      This action concerns title to real property commonly known as 9491

                                        7 Bighorn Point Court, Las Vegas, Nevada 89178 (the “Property”) following a

                                        8 homeowner’s association foreclosure sale conducted on December 5, 2012, with

                                        9 respect to the Property.
                                       10          2.      As it relates to the Parties, a dispute arose regarding that certain Deed

                                       11 of Trust recorded against the Property in the Official Records of Clark County,
1980 Festival Plaza Drive, Suite 900




                                       12 Nevada as Instrument Number 20080229-0001667 (the “Deed of Trust”), and in
     Las Vegas, Nevada 89135




                                       13 particular, whether the Deed of Trust continues to encumber the Property.
        Ballard Spahr LLP


          (702) 471-7000




                                       14          3.      The Parties to this Stipulation have settled and agreed to release their

                                       15 respective claims, and further agreed that the claims between them, including the

                                       16 Complaint and Counterclaim, shall be DISMISSED with prejudice;

                                       17          4.      This Stipulation in no way affects SFR’s cross-claim against Siu Ming

                                       18 Pang (the “former unit owner”);
                                       19          5.      The Parties further stipulate and agree that the $500 in security costs

                                       20 posted by the Trustee on February 7, 2017 pursuant to this Court’s Order [ECF No.

                                       21 12] shall be discharged and released to the Ballard Spahr LLP Trust Account;

                                       22          6.      The Parties further stipulate and agree that the two Lis Pendens

                                       23 recorded against the Property in the Official Records of Clark County, Nevada, as

                                       24 Instruments Number 20131206-0000050 and 20170223-0003750 be, and the same

                                       25 hereby are, EXPUNGED;

                                       26          7.      The Parties further stipulate and agree that a copy of this Stipulation

                                       27 and Order may be recorded with the Clark County Recorder;

                                       28 ///


                                            DMWEST #18141862 v1                         2
                                            Case 2:16-cv-02779-JCM-GWF Document 58 Filed 10/09/18 Page 3 of 3



                                        1          8.      The Parties further agree to lift the stay entered March 22, 2018 (ECF

                                        2 No. 55);

                                        3          9.      This case shall remain open until such time as SFR resolves its

                                        4 pending cross-claim against the former unit owner; and

                                        5          10.     Each party in this case number 2:16-cv-02779-JCM-GWF shall bear its

                                        6 own attorneys’ fees and costs.

                                        7          Dated: October 9, 2018

                                        8 BALLARD SPAHR LLP                                KIM GILBERT EBRON
                                        9
                                          By: /s/ Russell J. Burke                         By: /s/ Jacqueline A. Gilbert
                                       10    Joel E. Tasca                                    Diana S. Ebron
                                             Nevada Bar No. 14124                             Nevada Bar No. 10580
                                       11    Russell J. Burke                                 Jacqueline A. Gilbert
                                             Nevada Bar No. 12710                             Nevada Bar No. 10593
1980 Festival Plaza Drive, Suite 900




                                       12    1980 Festival Plaza Drive, Suite 900             Karen Hanks
     Las Vegas, Nevada 89135




                                             Las Vegas, Nevada 89135                          Nevada Bar No. 9578
        Ballard Spahr LLP




                                       13                                                     7625 Dean Martin Dr., Suite 110
          (702) 471-7000




                                                                                              Las Vegas, Nevada 89014
                                       14
                                            Attorneys for JPMorgan Chase Bank, N.A.        Attorneys for SFR Investments Pool
                                       15                                                  1, LLC
                                       16 HALL, JAFFE & CLAYTON, LLP

                                       17

                                       18 By: /s/ Ashlie L. Surur
                                             Ashlie L. Surur
                                       19    Nevada Bar No. 11290
                                             7425 Peak Drive
                                       20    Las Vegas, NV 89128
                                       21 Attorney for Diamond Creek Homeowners’
                                          Association
                                       22

                                       23

                                       24
                                                                                      IT IS SO ORDERED:
                                       25

                                       26
                                                                                     UNITED STATES DISTRICT JUDGE
                                       27
                                                                                     DATED:   October 11, 2018
                                                                                             ______________________
                                       28


                                            DMWEST #18141862 v1                        3
